TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00417-CV



                                Timothy J. Rawlings, Appellant

                                                 v.

                            Security State Bank & Trust, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 12-0610-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss this appeal. Appellant states that the parties

have reached an agreement and have settled all matters in this case and that appellee does not

oppose the motion. Accordingly, we grant appellant’s motion and dismiss this appeal. See Tex. R.

App. P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 10, 2014